Citation Nr: 0514227	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  99-03 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent from June 
1, 1998, on appeal from the initial award of service 
connection for status post-right lobectomy residuals of lung 
cancer.

2.  Entitlement to effective date of service connection 
earlier than January 8, 1998, for status post-right lobectomy 
residuals of lung cancer.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1975.

This appeal is from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO) acting as agency of original 
jurisdiction (AOJ) in this case.

VA granted service connection for status post-right lobectomy 
residuals of lung cancer in September 1998, rated 100 percent 
disabling effective March 12, 1998 and reduced to 10 percent 
disabling effective June 1, 1998.  The veteran appealed from 
the effective date and from the initial rating.  In October 
1998, the AOJ found an error in the initial assignment of the 
effective date and amended it to January 8, 1998.  The 
veteran persisted in his appeal for an earlier effective 
date.  In February 1999 the AOJ raised the initial rating 
effective June 1, 1998, from 10 percent to 60 percent.  The 
veteran has persisted in his appeal for a higher initial 
rating from the date of reduction from 100 percent forward.  
The September 1998 rating decision also denied the veteran's 
application to reopen a claim for service connection for 
PTSD, from which the veteran appeals.

The issues of entitlement to a disability rating greater than 
60 percent from June 1, 1998, for membranous glomerulopathy 
with hypertension; of entitlement to an earlier effective 
date for status post-right lobectomy residuals of lung 
cancer; and of 


entitlement to service connection for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals denied service connection 
for PTSD in October 1988, because the veteran did not 
demonstrate symptoms of PTSD to support the diagnosis of 
record.

2.  The veteran has submitted psychiatric examination reports 
that correlate a diagnosis of PTSD with the symptomatology of 
PTSD.

3.  The veteran has submitted evidence not of record in 
October 1988 that bears directly and substantially on the 
matter to be decided, is neither redundant nor cumulative, 
and is so significant that it must be considered to decide 
the claim for service connection for PTSD fairly.


CONCLUSIONS OF LAW

1.  The October 1988 decision of the Board of Veterans' 
Appeals denying service connection for PTSD is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.1100 (2004).

2.  The veteran has submitted new and material evidence that 
requires VA to reopen the claim for service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for service connection for PTSD in 
December 1984.  He had a VA psychiatric examination in 
February 1985 that diagnosed PTSD.  The examiner recorded the 
veteran's report of events in Vietnam and the veteran's 
report of current subjective complaints and objective 
symptoms.  The veteran testified before a panel of the Board 
in August 1986, reporting events in Vietnam to which he 
attributed his claimed PTSD.  In November 1986 the United 
States Army and Joint Service Environmental Support Group 
(ESG) (now United States Armed Services Center for Unit 
Records Research (CURR)) reported that it could verify the 
veteran's dates of service in Vietnam and his principal duty 
as a heavy truck driver in a unit that transported fuel, but 
it could not obtain records necessary to corroborate 
incidents involving two individuals the veteran had named.

The Board of Veteran's Appeals denied service connection for 
PTSD in October 1988.  The Board discussed inconsistencies in 
the veteran's reports of events alleged to have precipitated 
PTSD (stressors), and that the VA diagnosis was predicated on 
unverified events.  After acknowledging that the veteran was 
probably exposed to life-threatening events without 
explicitly finding that he had been, the Board rejected the 
diagnosis because the diagnosis was based primarily on the 
appellant's historical reports and that the clinical findings 
did not support the diagnosis.  The Board found that "post 
service symptoms supporting a diagnosis of post-traumatic 
stress disorder have not been demonstrated."

The Board's October 1988 decision is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West Supp. 2002); 38 C.F.R. §§ 3.160(d), 
20.1100 (2004).  The claim may not be reopened and allowed 
unless new and material evidence is presented or secured.  
38 U.S.C.A. § 5108 (West 2004).  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  This claim to reopen was already 
pending on the effective date of the most recent amendment of 
38 C.F.R. § 3.156(a), which expressly applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).  Consequently, this appeal is decided 
under the older version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since December 1994 is 
of concern for the purpose of reopening the back claim.  For 
the purpose of determining whether evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require that 
evidence submitted since October 1988 "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

The primary ground for the prior denial was the legitimacy of 
the diagnosis in light of the symptomatology.  New evidence 
that bears directly and substantially on the legitimacy of 
the diagnosis of PTSD is not cummulative or redundant, and it 
is of such significance that the claim must be reopened and 
reconsidered to decide it fairly.  The veteran has submitted 
extensive VA medical treatment records.  They include both 
definite diagnoses of PTSD and equivocal impressions of PTSD.  
Those diagnoses that correlate the symptoms with the 
diagnosis are responsive to the primary reason the Board 
denied the claim, even though there is not perfect consensus 
among the diagnoses of record.

In August 1998, a VA psychologist performing intake 
evaluation to determine if the veteran was a good candidate 
for inpatient PTSD and substance abuse treatment listed the 
veteran's endorsed symptoms of PTSD and in conjunction with 
mental status examination diagnosed PTSD.  A VA compensation 
examiner also did so in a November 1998 examination.  These 
diagnoses repair the defect the Board found in the February 
1985 diagnosis.  The reports are new and material evidence.  
38 C.F.R. § 3.156(a) (2001).  The Secretary must reopen and 
reconsider the claim.  38 U.S.C.A. § 5108 (West 2002).

For reasons discussed in the REMAND appended to this 
decision, the Board will defer further consideration of the 
merits at this time, because it cannot reach the merits 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 389 (1993).

Whereas this decision effects a partial grant of the benefit 
sought, the question of compliance with 38 U.S.C.A. § 5103(a) 
(West 2002) as regard de novo review of the claim for service 
connection for PTSD is addressed below.  It is moot as 
regards the question whether to reopen the claim.


ORDER

Whereas the veteran has submitted new and material evidence 
in his claim for service connection for PTSD, the claim is 
reopened, and to that extent the appeal is granted.




REMAND

VA examined the veteran in November 2000 to assess the status 
of his status post-right lobectomy residuals of lung cancer.  
A March 2001 supplemental statement of the case informed the 
veteran that VA would examine him again in 18 months.  There 
is no examination report or indication VA scheduled the 
examination.  It seems reasonable for VA to do what it said 
it would.  Additionally, the veteran's April 2005 brief 
asserted, through his representative, that the November 2000 
examination was conducted without review of or reference to 
his claims file.

A January 2004 AOJ letter to the veteran purported to provide 
notice as mandated by the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103(a) (West 2002); see 38 C.F.R. 
§ 3.159(b) (2004), of the veteran's rights and of his and 
VA's relative burdens in producing information and evidence 
to prosecute the claims on appeal.  The letter advised the 
veteran of the information and evidence necessary to 
establish entitlement to an earlier effective date of service 
connection, thus: "To establish entitlement to an earlier 
effective date for service connection for carcinoma, right 
lung, the evidence must support such a contention."

That statement fails to inform the veteran of the information 
and evidence necessary to substantiate his claim.  He cannot 
have derived any guidance from the January 2004 statement 
that would "afford the veteran a meaningful opportunity to 
participate effectively in the processing of [his] claim by 
VA."  Mayfield v. Nicholson, No. 02-1077, slip op. at 32 
(U.S. Vet. App. Apr. 14, 2005) (citations omitted).

The last information the AOJ afforded the veteran about how 
to prove entitlement to an earlier effective date was nearly 
five years earlier, when the February 1999 SOC provided the 
veteran the entire text of a long, complicated regulation 
governing effective dates, of which a small part applied, and 
a two sentence discussion of why VA had selected the 
effective date from which he appealed.  The February 1999 
SOC, even if deemed to have provided adequate notice, was not 
"relatively contemporaneous" with the January 2004 letter.  
Id., slip op. at 27.  It cannot be read together with the 
January 2004 letter to conclude that "a reasonable person 
. . . would have known from the AOJ's relatively 
contemporaneous communications, and on the basis of the 
knowledge of what [he] had already provided, what information 
to substantiate the claim was missing and who was responsible 
for obtaining it . . .."  Id., slip op. at 28.  The veteran 
must have notice of information and evidence necessary to 
substantiate his claim expressed in terms relevant to the 
claim.

In a November 1997 VA discharge summery, the author indicated 
that the veteran had been admitted for treatment in September 
1997, and had been treated at the River Bend facility in June 
1997.  These records are not in the veteran's claims folder.

Regarding the claim for service connection for PTSD, in 
October 1988, the Board noted without finding that the 
diagnosis was predicated on unverified history.  That remains 
the case.  Although the diagnoses in the new evidence are 
sufficient to reopen the claim, they remain essentially 
hypothetical conclusions while the veteran's alleged 
stressors remain unverified.

In April 1999, the veteran testified to events in Vietnam of 
a kind that might be verifiable in unit records April 1999, 
and which, if verified, have the potential to qualify as 
verified stressors within the meaning of applicable judicial 
precedent.  Pentecost v. Principi, 17 Vet. App. 257 (2003) 
(presence in area of, but less than immediate proximity to, 
incoming fire constitutes involvement).  Specifically, he 
testified that a convoy of which he was a member came under 
fire and vehicles were hit on the way from Cam Ranh Bay to 
Phan Rang during his first week in Vietnam.  He reported the 
convoy comprised members of his and other units, including of 
the 524 Quartermasters.  The dates of his first week in 
Vietnam are known from his personnel records.  Unit histories 
should be obtained.

He reported driving a fuel truck off of a cliff while on a 
trip to Na Trang about October 1970.  He reported the name of 
a person involved and asserted they were sent to the hospital 
in Cam Ranh Bay for a couple of days.  In November 1986, the 
CURR (then ESG) reported it could not verify the movement of 
the person involved, because it could not obtain morning 
reports.  The veteran testified, however, there was a line of 
duty report regarding the loss of the truck.  The line of 
duty report should be sought.  The loss of a fuel truck could 
well be noted in an operational report, which may be 
available.

The veteran reported the injury of his friend in a collision 
between the jeep his friend was driving and a truck in 
February or March 1971.  The veteran reported that a truck 
from another unit in a long convoy of June or July 1971 was 
hit by enemy fire and destroyed, and the demolished truck 
remained on the roadside thereafter.  Operational reports for 
his unit for those periods might mention the events.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice compliant 
with 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004) tailored to 
establishing the effective date of a 
claim for service connection, i.e., proof 
of a formal or informal claim at an 
earlier date or any other evidence that 
can show entitlement to an earlier 
effective date, and to establishing 
service connection for PTSD, including 
notice of the information and evidence 
necessary to verify stressors.

2.  Ask copies of all pertinent VA 
clinical documentation pertaining to 
treatment of the veteran prior to 
November 1998 not already of record be 
forwarded for incorporation into the 
claims file.  

3.  Ask the veteran to provide 
information to assist VA in verifying the 
events in Vietnam he has alleged caused 
his PTSD. Specifically, request him to

?	(1) Name the road on which a truck 
was hit by enemy fire and demolished 
during a convoy from Cam Ranh Bay to 
Phan Rang in July 1970; (2) Name the 
road to or from Na Trang he was on 
in October 1970 when he drove a fuel 
truck off a cliff; (3) Name the road 
his friend was on in February or 
March 1971 when the friend's jeep 
was run over by a truck; and (4) 
Name the road on which a truck was 
demolished by enemy fire and 
abandoned in June or July 1971.

4.  Provide CURR a copy of the veteran's 
Personnel record showing his service in 
Vietnam and a copy of any response of the 
veteran's to instruction 2, above.

Request the CURR to provide 

?	Operational reports for the 18th QM 
Platoon, 524th QM Company (PO) for 
the periods including July 1970, 
October 1970, February to March 1971 
and June to July 1971; also request 
an operational report for the 524th 
QM Company generally for the period 
including July 1970.

?	A line of duty determination or 
other investigative report of the 
18th QM Platoon or of the 524th QM 
Company (PO) about the loss of a 
vehicle driven off of a cliff in or 
about October 1970.

5.  Schedule the veteran for a VA 
pulmonology examination for residuals of 
right lower lobectomy.  Provide the 
examiner with the claims file for review 
of the November 1997 VAMC Little Rock 
surgery and subsequent records.

?	The examiner is to perform an 
examination and tests necessary to 
find and report FEV-1; FEV-1/FVC; 
DLCO (SB); maximum exercise capacity 
in ml/kg/min of oxygen consumption 
(with cardiac or respiratory 
limitation), cor pulmonale, 
ventricular hypertrophy, pulmonary 
hypertension (shown by echo cardiac 
catheterization), episodes of acute 
respiratory failure, or requirement 
of outpatient oxygen therapy.

6.  Readjudicate the claims for an 
initial higher rating for status post-
right lobectomy residuals of lung cancer 
from June 1, 1998; an earlier effective 
date of service connection for membranous 
glomerulopathy with hypertension; and 
service connection for PTSD.  If any 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


